DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on September 4, 2020 has been fully considered.  The rejection is made final.  Claims 17 and 18 have been added, therefore claims 1, 3-14 and 16-18 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Response to Arguments
Applicant’s arguments with respect to claim(s) September 4, 2020 have been considered but are moot in view of Bang (US PGPUB 2013/0046585 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 and 14 are vague and indefinite because the phrases "plurality of environments" has not been clearly defined in the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). Therefore, one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claimed invention.  Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP 2173.05(a)(I). Appropriate correction is required.
The Examiner has given the phrase " plurality of environments " its broadest reasonable interpretation.  For examination purposes, all claim interpretation is predicated upon the broadest reasonable interpretation of the claim terms which would be fairly conveyed to one of ordinary skill in the pertinent art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bala (US PGPUB 2014/0146055 A1, hereinafter Bala), in view of Bang (US PGPUB 2013/0046585 A1, hereinafter Bang), in further view of Tomioka (US PGPUB 2013/0238675 A1, hereinafter Tomioka).

Regarding claim 1, Bala discloses: A management system for deleting, from a storage that stores a system image file including at least information of software operating on a virtual machine, the system image file, the management system comprising:
a memory storing instructions (Bala, paragraph [0006], a system (or apparatus) including a memory, and at least one processor that is coupled to the memory); and
one or more processors executing the instructions (Bala, paragraph [0006], a system (or apparatus) including a memory, and at least one processor that is coupled to the memory) causing the management system to:
perform a request to assign a value of an attribute corresponding to an environment where a processing system including a virtual machine started using a system image file is constructed, to the system image file (Bala, paragraph [0140-145] [0388-391], The service request may involve, as shown, a service catalog; receipt of a request, fulfillment of the request, and updates to virtual machine provisioning status…this sub-step becomes the creation of an instance 558 in the production zone from the imported instance...If the landing zone is physically separated from the production zone, this involves actually copying the adjusted instance 554 from the landing zone to the production zone).  Examiner construes “updates to virtual machine provisioning status” to be “assign a value of an attribute”, unless the Applicant specifies “a value of an attribute”); 
determine whether the system image file is to be deleted based on a condition managed for the environment according to the value of the attribute assigned to the system image file in response to the performed request (Bala, paragraph [0334-337], snapshot management system 2340 creates (frequently) short-term snapshots of executing virtual machine instances 2470 (snapshot management system 2340 also deletes the short term snapshots from time to time). The short term snapshots are stored as virtual machine images of the virtual machine instances 2470 executing on the hypervisor, in repository 2468. When it is desired to create a long-term snapshot (e.g., prior to an adjustment), snapshot management system 2340 causes a corresponding one of the virtual machine images in repository 2468 to be placed in reference repository 2456); and 

Bala does not explicitly disclose
manage a plurality of different conditions for a plurality of environments where a processing system including one or more virtual machines started using the system image file can be constructed, respectively; 
However, Bang teaches
manage a plurality of different conditions for a plurality of environments where a processing system including one or more virtual machines started using the system image file can be constructed, respectively (Virtual development platform manages virtualization software in development environments.  The virtual development platform server includes virtualization software directly installed in hardware and configured to control a plurality of OSs; a virtual machine controlled by the virtualization software over the hardware and configured to form a development environment specific to a developer within an operated guest OS; management software configured to provide session management, a distribution function, and a snapshot function to the virtual machine and monitor and manage the virtual machine; and a client virtualization solution associated with code software for providing the developer terminal with a development tool image of the development framework mounted on the virtual machine with high picture quality, wherein communication software which is an element of a client virtualization solution that enables access to the development framework that is mounted on the virtual machine of the virtual development platform server is installed in the developer terminal, Bang [0024-0025], [0028], [0141]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Bala and Bang before him/her, to modify Bala with the teaching of Bang' s remote program development mediation system and method for enabling remote program development by mediating a program development contract between a development of program using virtual development environment of client.  One would have been motivated to do so for the benefit of enable developers to develop programs by mediating a program development consignment contract between a program consignor and a developer, constructing the development environment of a developer terminal in a virtualization server when a contract is concluded, and allowing the virtualization server to provide the developer terminal with a development tool image of a virtualized development framework providing provide an environment in which development can be performed efficiently and rapidly, solve various types of security problems according to remote development on the consignor side, and enable remote development (Bang [0020-0021]).
Bala and Bang do not explicitly disclose perform a delete request to delete, from the storage device, the system image file that has been determined to be deleted.
However, Tomioka, in an analogous art, discloses perform a delete request to delete, from the storage device, the system image file that has been determined to be deleted (Tomioka, paragraph [0080-82] [0087-88], the management server 21 notifies the virtual image creation and distribution server 24 of an instruction to delete the difference file 803A for the virtual image file which has been completely downloaded (d7 in FIG. 6). The virtual image creation and distribution server 24 deletes, from the virtual image storage 28, the difference file 803A for which it has received the deletion instruction from the management server 21).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bala, Bang and Tomioka (directed to giving a request to delete the system image file that has been determined to be deleted) and arrived at giving a request to assign a value of an attribute corresponding to an environment, wherein the environment is one of environments including at least a development environment, an evaluation environment, a production environment and determining whether the system image file is to be deleted based on conditions according to the value of the attribute assigned, and giving a request to delete the system image file that has been determined to be deleted.  One of ordinary skill in the art would have been motivated to make such a combination because “an information processing apparatus applied to a client management system managing desktop environments of client terminals comprises a first controller and a second controller. The first controller controls creation processing for first image files which are disk image files for the desktop environments and contain no information unique to the client terminals and difference files for formation of second image files respectively containing information unique to the client terminals based on the first image files. The second controller controls deletion processing for the difference file for which the second image file is completely acquired by a corresponding client terminal” as taught in Tomioka (Abstract).

Regarding claim 3, the combination of Bala, Bang and Tomioka disclose:
The management system according to claim 1, wherein, in a case where a time elapsed after the system image file is created exceeds a predetermined time corresponding to the value of the attribute assigned to the system image file, it is determined that the system image file is to be deleted (Bala, paragraph [0334-337], snapshot management system 2340 creates (frequently) short-term snapshots of executing virtual machine instances 2470 (snapshot management system 2340 also deletes the short term snapshots from time to time). The short term snapshots are stored as virtual machine images of the virtual machine instances 2470 executing on the hypervisor, in repository 2468. When it is desired to create a long-term snapshot (e.g., prior to an adjustment), snapshot management system 2340 causes a corresponding one of the virtual machine images in repository 2468 to be placed in reference repository 2456). 

Regarding claim 5, the combination of Bala, Bang and Tomioka disclose:
The management system according to claim 1, wherein the instructions further cause the management system to determine, based on the value of the attribute assigned to the system image file, whether the value of the attribute assigned to the system image file can be updated, wherein, when a processing system including a virtual machine started using the system image file is constructed, a request is performed to update the value of the attribute of the system image file that has been determined to be able to be updated (Bala, paragraph [0140-145] [0388-393], The service request may involve, as shown, a service catalog; receipt of a request, fulfillment of the request, and updates to virtual machine provisioning status…this sub-step becomes the creation of an instance 558 in the production zone from the imported instance...If the landing zone is physically separated from the production zone, this involves actually copying the adjusted instance 554 from the landing zone to the production zone).

Regarding claim 6, the combination of Bala, Bang and Tomioka disclose:
The management system according to claim 1, wherein the instructions further cause the management system to determine, based on the value of the attribute assigned to the system image file, whether the system image file can be used when a processing system is constructed, wherein a processing system including a virtual machine started using the system image file that has been determined to be able to be used is constructed (Bala, paragraph [0334-337], snapshot management system 2340 creates (frequently) short-term snapshots of executing virtual machine instances 2470 (snapshot management system 2340 also deletes the short term snapshots from time to time). The short term snapshots are stored as virtual machine images of the virtual machine instances 2470 executing on the hypervisor, in repository 2468. When it is desired to create a long-term snapshot (e.g., prior to an adjustment), snapshot management system 2340 causes a corresponding one of the virtual machine images in repository 2468 to be placed in reference repository 2456).

Regarding claim 7, the combination of Bala, Bang and Tomioka disclose:
The management system according to claim 1, wherein, in an environment where a plurality of processing systems including one or more virtual machines started using one or more system image files are constructed, and in a case where the plurality of constructed processing systems include a first processing system, a second processing system, and a third processing system, when, after a processing system for receiving a request from a client included in a predetermined network system is switched from the first processing system to the second processing system, the processing system for receiving a request from the client is switched from the second processing system to the third processing system, it is determined that the system image file(s) used to start the virtual machine(s) included in the first processing system is to be deleted (Bala, paragraph [0334-337] [0392-395], snapshot management system 2340 creates (frequently) short-term snapshots of executing virtual machine instances 2470 (snapshot management system 2340 also deletes the short term snapshots from time to time). The short term snapshots are stored as virtual machine images of the virtual machine instances 2470 executing on the hypervisor, in repository 2468. When it is desired to create a long-term snapshot (e.g., prior to an adjustment), snapshot management system 2340 causes a corresponding one of the virtual machine images in repository 2468 to be placed in reference repository 2456…Upon completion of the third adjustment 2250, snapshot 2228 is checked into the image library as version "n" at 2210. As indicated by the ellipsis, any desired number of adjustments can be made. Time increases along the axis from left to right. Again, the arrows from 2232-2244 to 2216-2228 represent a short-term snapshotting process and the arrows from 2218, 2224, 2228 to 2206, 2208, 2210 represent a long-term check-in process).

Regarding claim 8, the combination of Bala, Bang and Tomioka disclose:
The management system according to claim 7, wherein the system image file(s) used to start the virtual machine(s) included in the first processing system, the system image file(s) used to start the virtual machine(s) included in the second processing system, and the system image file(s) used to start the virtual machine(s) included in the third processing system are different from each other (Bala, paragraph [0334-337] [0392-395], snapshot management system 2340 creates (frequently) short-term snapshots of executing virtual machine instances 2470 (snapshot management system 2340 also deletes the short term snapshots from time to time). The short term snapshots are stored as virtual machine images of the virtual machine instances 2470 executing on the hypervisor, in repository 2468. When it is desired to create a long-term snapshot (e.g., prior to an adjustment), snapshot management system 2340 causes a corresponding one of the virtual machine images in repository 2468 to be placed in reference repository 2456…Upon completion of the third adjustment 2250, snapshot 2228 is checked into the image library as version "n" at 2210. As indicated by the ellipsis, any desired number of adjustments can be made. Time increases along the axis from left to right. Again, the arrows from 2232-2244 to 2216-2228 represent a short-term snapshotting process and the arrows from 2218, 2224, 2228 to 2206, 2208, 2210 represent a long-term check-in process).

Regarding claim 9, the combination of Bala, Bang and Tomioka disclose:
The management system according to claim 7, wherein, in a case where the system image file(s) used to start the virtual machine (s) included in the first processing system is/are not used for a processing system that has already been constructed, it is determined that the system image file(s) is/are to be deleted (Bala, paragraph [0334-337] [0392-395], snapshot management system 2340 creates (frequently) short-term snapshots of executing virtual machine instances 2470 (snapshot management system 2340 also deletes the short term snapshots from time to time). The short term snapshots are stored as virtual machine images of the virtual machine instances 2470 executing on the hypervisor, in repository 2468. When it is desired to create a long-term snapshot (e.g., prior to an adjustment), snapshot management system 2340 causes a corresponding one of the virtual machine images in repository 2468 to be placed in reference repository 2456…Upon completion of the third adjustment 2250, snapshot 2228 is checked into the image library as version "n" at 2210. As indicated by the ellipsis, any desired number of adjustments can be made. Time increases along the axis from left to right. Again, the arrows from 2232-2244 to 2216-2228 represent a short-term snapshotting process and the arrows from 2218, 2224, 2228 to 2206, 2208, 2210 represent a long-term check-in process).

Regarding claim 10, the combination of Bala, Bang and Tomioka disclose: 
The management system according to claim 7, wherein the instructions further to perform a switch request to switch the processing systems for receiving a request from the client, wherein, in response to the request, a record indicating a request transmission destination stored in a domain name system (DNS) server, which responds to the client according to reception of a request from the client, is rewritten so that the processing systems for receiving a request from the client are switched (Tomioka, paragraph [0080-82], the management server 21 notifies the virtual image creation and distribution server 24 of an instruction to delete the difference file 803A for the virtual image file which has been completely downloaded (d7 in FIG. 6). The virtual image creation and distribution server 24 deletes, from the virtual image storage 28, the difference file 803A for which it has received the deletion instruction from the management server 21).

Regarding claim 11, the combination of Bala, Bang and Tomioka disclose:
The management system according to claim 1, wherein a time elapsed after a system image file, to which a value of an attribute corresponding to any environment other than a particular environment among the plurality of environments is assigned, is created exceeds a predetermined time corresponding to the value of the attribute assigned to the system image file, it is determined that the system image file is to be deleted (Bala, paragraph [0334-337] [0392-395], snapshot management system 2340 creates (frequently) short-term snapshots of executing virtual machine instances 2470 (snapshot management system 2340 also deletes the short term snapshots from time to time). The short term snapshots are stored as virtual machine images of the virtual machine instances 2470 executing on the hypervisor, in repository 2468. When it is desired to create a long-term snapshot (e.g., prior to an adjustment), snapshot management system 2340 causes a corresponding one of the virtual machine images in repository 2468 to be placed in reference repository 2456…Upon completion of the third adjustment 2250, snapshot 2228 is checked into the image library as version "n" at 2210. As indicated by the ellipsis, any desired number of adjustments can be made. Time increases along the axis from left to right. Again, the arrows from 2232-2244 to 2216-2228 represent a short-term snapshotting process and the arrows from 2218, 2224, 2228 to 2206, 2208, 2210 represent a long-term check-in process), and
wherein, among the plurality of environments, in an environment where a first processing system, a second processing system, and a third processing system each including one or more virtual machines started using system image files are constructed, when, after a processing system for receiving a request from a client included in a predetermined network system is switched from the first processing system to the second processing system, the processing system for receiving a request from the client is switched from the second processing system to the third processing system, it is determined that the system image file(s) used to start the virtual machine(s) included in the first processing system are to be deleted, regardless of the value(s) of attribute(s) assigned to the system image file(s) (Bala, paragraph [0334-337] [0392-395], snapshot management system 2340 creates (frequently) short-term snapshots of executing virtual machine instances 2470 (snapshot management system 2340 also deletes the short term snapshots from time to time). The short term snapshots are stored as virtual machine images of the virtual machine instances 2470 executing on the hypervisor, in repository 2468. When it is desired to create a long-term snapshot (e.g., prior to an adjustment), snapshot management system 2340 causes a corresponding one of the virtual machine images in repository 2468 to be placed in reference repository 2456…Upon completion of the third adjustment 2250, snapshot 2228 is checked into the image library as version "n" at 2210. As indicated by the ellipsis, any desired number of adjustments can be made. Time increases along the axis from left to right. Again, the arrows from 2232-2244 to 2216-2228 represent a short-term snapshotting process and the arrows from 2218, 2224, 2228 to 2206, 2208, 2210 represent a long-term check-in process).

Regarding claim 12, the combination of Bala, Bang and Tomioka disclose:
The management system according to claim 1, wherein the instructions further cause the management system to confirm an operation of a processing system including a virtual machine started using a system image file, wherein, in a case where a problem is not found in the confirmation of the operation, a request is performed to assign a value of an attribute to the system image file or update the system image file, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects update the system image file (Bala, paragraph [0198-200], If any changes to the virtual machine are made then it may be desirable to update the copy of the virtual machine image file).

Regarding claim 13, the combination of Bala, Bang and Tomioka disclose:
The management system according to claim 1, wherein a plurality of virtual machines including the virtual machine operates on a single server computer (Tomioka, paragraph [0027-28] The client management system 1 of this embodiment can manage two types of client terminals, namely first-type client terminals and second-type client terminals. The client terminals 11 shown in FIG. 1 are first-type client terminals. A first-type client terminal is a so-called virtualization client terminal. A virtual machine monitor (hypervisor) is installed as virtualization software in the local storage of a first-type client terminal).

Regarding claims 14 and 16 are essentially the same as claims 1 and 3 except that they set forth the claimed invention as a “control method” rather than a “management system”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1 and 3. 

Regarding claim 18, the combination of Bala and Bang disclose: The management system according to claim 1, wherein the system image file to which the value of the attribute of a production environment is assigned is determined not to be deleted (a rule engine includes a set of condition-action pairs … such rules can be injected by an adjustment plan maintenance component such as plan manager, which allows for creation, editing, and/or deletion of rules, Bala [0476]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bala (US PGPUB 2014/0146055 A1, hereinafter Bala), in view of Bang (US PGPUB 2013/0046585 A1, hereinafter Bang), view of Tomioka (US PGPUB 2013/0238675 A1, hereinafter Tomioka) and in further in view of Suarez (US PGPUB 2017/0177877 A1, hereinafter Suarez).

Regarding claim 17, Bala and Bang do not explicitly disclose wherein the plurality of environment is one of environments includes at least a development environment and an evaluation environment, and a production environment.
However, Suarez, in an analogous art, discloses wherein the plurality of environment is one of environments includes at least a development environment and an evaluation environment, and a production environment (Suarez, paragraph [0097-98] [0102-104], Still another deployment strategy may be a blue-green deployment, where the new version of the software is installed in container instances in a test network running in parallel with a production network (i.e., hosting the container instances running old version of the software), and when the new software is fully installed, switching the test network to be the production network and taking the old production network off-line. In some implementations, the system of the present disclosure provides functionality for a customer to be able to define the customer's preferred deployment scheme, such as in a JSON document that specifies which applications to update and how the customer wants them to be updated).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bala (directed to giving a request to assign a value of an attribute corresponding to an environment, and determining whether the system image file is to be deleted based on conditions according to the value of the attribute assigned) and Suarez (directed to the environment is one of environments including at least a development environment, an evaluation environment, and a production environment) and arrived at giving a request to assign a value of an attribute corresponding to an environment, wherein the environment is one of environments including at least a development environment, an evaluation environment, and a production environment and determining whether the system image file is to be deleted based on conditions according to the value of the attribute assigned.  One of ordinary skill in the art would have been motivated to make such a combination because “a request to a scan a software image for specified criteria is received, the software image comprising layers stored in a first data store. Metadata in a second data store, different from the first data store, is searched through to obtain information corresponding to the software image. A first set of the layers that matches the specified criteria is determined, based at least in part on the information. The first set of layers is marked as un-referenceable. Asynchronous to fulfillment of the request, a second set of layers of the layers to be deleted is determined, based at least in part on the metadata, the second set of layers including layers marked as un-referenceable, and the second set of layers is deleted” as taught in Suarez (Abstract).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
If the Applicant agreed to the allowable subject matter, Examiner respectfully request the Applicant to make the similar modification to the other independent claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168